Citation Nr: 1821664	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  11-18 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostatitis.


REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1991 to include service during the Vietnam era and the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared before the undersigned Veterans Law Judge in a March 2015 Travel Board hearing.  A transcript is of record.

This matter was previously before the Board in March 2017, at which time the Board reopened and remanded it for further evidentiary development.  As will be discussed below, although the requested development was completed, it was not completed adequately.  The matter must be remanded in compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for entitlement to service connection for prostatitis.  38 U.S.C. § 5013A (2012); 38 C.F.R. § 3.159 (2017).

In March 2017, the Board remanded the issue of entitlement to service connection for prostatitis for a VA medical opinion to determine the etiology of the Veteran's prostatitis.  The RO obtained such opinion in August 2017.  The examiner noted there was no basis on which to confirm a diagnosis of either acute or chronic prostatitis as there was no evidence of prostatitis or residuals at the time of the medical opinion.  The examiner noted the Veteran experienced an "isolated case" of "self-limited" prostatitis in 1984 that was unrelated to a diagnosis of prostatitis in 2004 through 2005, which had since resolved.

The examiner's opinion is based on a misinterpretation of the record.  The Veteran was diagnosed with prostatitis while on active duty three times: December 1974, December 1981 through January 1982, and August through September 1984.  Although the examiner noted the Veteran was diagnosed with prostatitis in 1982, he stated that further evaluation ruled out that diagnosis in favor of mechanical back pain.  The Veteran's service treatment records do not reflect that to be the case.  He was treated for prostatitis from December 1981 through January 1982, and, after finishing his treatment for prostatitis, January 1982 medical records note that his prostatitis had resolved, but he then complained of different back pain symptoms, which were subsequently diagnosed as mechanical back pain.  Further, while the examiner noted the Veteran had been diagnosed and treated for prostatitis in November 2004 and January 2005, he did not discuss the treatment the Veteran received for prostatitis in December 2006, October 2007, or November 2007.  The record clearly shows the Veteran had more than two isolated instances of prostatitis.

Finally, the March 2017 remand directives instructed the examiner to provide an opinion as to whether the Veteran's prostatitis was proximately caused by his service-connected common variable immune deficiency.  The August 2017 examination report contains no discussion of whether common variable immune deficiency can proximately cause prostatitis.

Accordingly, a VA medical addendum opinion should be obtained.


Accordingly, the case is REMANDED for the following action:

1.  Return the file to the August 2017 VA examiner or an appropriate medical professional.  The examiner is asked to furnish an opinion with respect to the following questions:

Whether it is at least as likely as not (a 50 percent probability or greater) that 
* the Veteran currently has prostatitis that is considered to be chronic in nature, and, if so, whether it is related to the in-service treatment/symptoms; and
* whether prostatitis is proximately-caused by or secondary to common variable immune deficiency. .  
Please refer to the Veteran's in-service and post-service diagnoses discussed above.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

IF the reviewer deems that further testing or clinical examination of the Veteran would be helpful to resolve these questions, such testing and/or examination must be arranged.

2.  After completing the above and any other development deemed necessary, readjudicate the remanded issue.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




